Exhibit 10.2

 

 

RESOLUTION OF THE SHAREHOLDERS

 

OF

 

CANNABICS PHARMACEUTICALS INC.

 

 

 

The following is a true copy of the resolution duly adopted by the Board of the
Majority Shareholder of the Corporation at a special meeting, notice to this
meeting having been waived, held this 2nd day of September, 2020;

 

WHEREAS there has been presented to and considered by this meeting a Motion from
the Board of Directors to remove a Board Member at this time;

 

NOW THEREFORE BE IT RESOLVED that Cannabics Inc., the majority shareholder of
the Company, has considered the Board’s decision and has overwhelmingly decided
and RESOLVED:

 

That Itamar Borochov is hereby removed as Director and Chairman, effective
immediately.

 

Said Motion is hereby passed and the corporate books, records and the Company
shall file this Resolution in the corporate records.

 

 

 

Dated: 2nd September, 2020

 

 

 

/s/ Eyal Barad                         

Eyal Barad

 

 

/s/ Gabriel Yariv                     

Gabriel Yariv

 

 

on behalf of Cannabics, Inc., Majority Shareholders